UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 00-6159



In Re: RUSSELL LEON DOBEY,

                                                        Petitioner.



                 On Petition for Writ of Mandamus.
                        (CA-98-1661-6-11AK)


Submitted:   June 27, 2000                 Decided:   July 14, 2000


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Russell Leon Dobey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Russell L. Dobey filed a petition for a writ of mandamus seek-

ing an order directing the district court to issue a final order in

an action brought pursuant to 28 U.S.C.A. § 2254 (West 1994 & Supp.

2000). Because there had been no significant district court action

on the habeas corpus petition in over a year, we ordered a response

to the petition by June 14, 2000.   While there was no timely re-

sponse to our order, we have learned that on May 9, 2000, the dis-

trict court issued its final order granting summary judgment to the

respondents. Accordingly, we now deny the motion for leave to pro-

ceed in forma pauperis and dismiss the mandamus petition as moot.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                PETITION DISMISSED




                                2